Citation Nr: 0518671	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  01-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD and assigned an initial 30 percent rating.

In a June 2002 rating decision, the RO in part, denied 
entitlement to a compensable evaluation for malaria.  In 
September 2002, the appellant filed a notice of disagreement 
(NOD) as to this particular issue.  However, the RO did not 
address this issue in an SOC.  Where an SOC has not been 
provided following the timely filing of an NOD, a remand to 
the RO is required.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This issue is further addressed in the remand 
portion of this decision.

In July 2003, the Board remanded this matter to the RO for 
further development, after the Board's internal development 
of evidence under 38 C.F.R. § 19.9(a)(2) had been invalidated 
by the United States Court of Appeals for the Federal Circuit 
("Federal Circuit"), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  This matter is now returned to the 
Board for further consideration.  

The entitlement to a compensable evaluation for malaria is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
anxiousness, nightmares, anger and irritability, sleep 
disturbance, depression, social isolation, and Global 
Assessment of Functioning (GAF) scores ranging from 49 to 50.

2.  The veteran is over 55 and has only been marginally 
employed since 1998.  

3.  The veteran's service-connected PTSD disability is of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met, but no more. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 
4.130; Diagnostic Code 9411 (2004).

2.  With resolution of reasonable doubt in favor of the 
veteran, the criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met. 38 U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim for entitlement to service 
connection for PTSD in August 2000.  At the time of his claim 
in August 2000, he listed his occupation as self employed as 
a painter and listed no income, nor previous jobs.  

His complaints cited in support of this claim were of panic 
attacks and nightmares about Vietnam, which caused feelings 
of anxiousness, social isolation and sleep difficulties.  He 
indicated that he had problems maintaining employment or 
personal relationships.  He indicated in a December 2001 
statement that he has not been able to hold down a job for a 
number of years and had panic attacks on a daily basis.  He 
stated that he can't remember from one moment to the next, 
had problems understanding complex commands and problems with 
authority figures.  He indicated that he had become a loner 
with no motivation and acknowledged that he was an alcoholic.  

Private treatment records reveal treatment for anxiety type 
symptoms as early as 1979, where a June 1979 record revealed 
complaints of nervousness and his whole body shaking.  He was 
also seen for alcohol related problems as early as the 1980's 
and a July 1989 letter from his physician revealed a history 
of anxiety-depression syndrome associated with alcoholism 
since his service in Vietnam.  He was hospitalized in July 
through August 1989 and March 1990 for alcohol related 
problems.  

More recent treatment is shown in private records dating back 
to 1999, when he was noted to have "fell off the wagon" 
many times in 6 months.  A May 2000 record noted complaints 
of nervousness and shakes for years.  In August 2000, he was 
diagnosed with PTSD and depression.  

The report of an October 2000 VA examination for the purpose 
of establishing service connection for PTSD revealed him to 
be shaky and anxious during the examination.  He did not 
demonstrate any abnormal or involuntary movements.  He gave a 
history of his combat experiences.  He reported that 
intrusive memories of Vietnam have been occurring ever since 
his return.  The intensity of his symptoms had increased in 
severity since he was left by his girlfriend and increased 
his use of alcohol.  During that time he lost his home and 
his dog died.  Presently, he had intrusive memories of 
Vietnam on an almost daily basis.  He experienced nightmares 
on a nightly basis, resulting in cold sweats.  He experienced 
flashbacks about every 2 days.  He attempted to block out 
memories of Vietnam.  With intrusive memories he became 
depressed and experiences diaphoresis, tachycardia and 
shortness of breath.  He did not describe persistent 
depression.  He denied suicidal ideation.  He was easily 
startled and hypervigilant.  He checked his perimeter at 
night.  He slept two hours a night and had poor energy the 
following day.  He complained of moderate worthlessness and 
hopelessness.  He denied crying spells, anhedonia.  When 
alone, his concentration was normal.  In crowds he was 
distractible due to anxiety.  His short term memory was 
generally normal.  He described himself as socially isolated.  
He denied psychotic symptoms such as delusions, paranoia, or 
hallucinations outside of flashbacks.  He described himself 
as irritable.  

His past psychiatric history included a 1987 hospitalization 
for alcohol abuse and several months of psychological 
counseling in 1971.  He was noted to have entered VA 
psychological treatment through the VA for the past 2 months.  
Socially, he was noted to have completed three years of 
college by the time he was drafted.  He had a history of two 
failed marriages, having divorced from his second wife in the 
1980's after 10 years.  He had a 25 year old daughter with 
whom he had a good relationship.  His employment history 
revealed that he last worked in 1998 as a self employed 
painter for 8 years.  Prior to that he drove a propane truck 
for 20 years.  He stopped working due to insomnia, flashbacks 
and anxiety around others.  He was noted to have abused 
alcohol since 1971 and drinking at least 2 six packs per day.  
He had a history of one DUI and history of DT's.  He also 
abused other drugs for about 10 years about once a month 
beginning in 1971.  Presently he was not taking any 
medications.  

Regarding his level of functioning, he was noted to be 
largely homeless over the past year and a half.  He had been 
staying with relatives.  Over the past month he was living 
with his daughter.  He did not drive and had no license.  He 
could travel using the bus or walking.  He visited friends 
roughly three times a week.  He did reading and watched TV 
during the day.  He was able to cook, clean and other 
household chores.  

On mental status examination, he was well developed and well 
nourished.  He was cooperative during the examination.  His 
speech had regular rate and rhythm.  He had a normal tone and 
pressure to his voice.  His body movements were normal 
without dyskinesia.  His eye contact was good and was able to 
establish rapport with his examiner.  He was alert and 
oriented in all spheres.  Long term memory was intact and he 
could recall relevant personal information and could recall 3 
out of 3 objects after 3 minutes.  He could not remember his 
phone number.  He could perform simple arithmetic and 
spelling exercises, though he misspelled a world backwards 
and made one mistake in serial 7s.  He was able to perform 
abstract thinking.  Insight and judgment were fair.  His fund 
of knowledge revealed that he could not remember any 
presidents before Clinton, but otherwise he answered other 
questions properly.  His mood was anxious and affect was 
congruent.  He denied suicidal or homicidal thought.  His 
speech was of regular rate and rhythm.  There was no evidence 
of psychomotor retardation or agitation.  There was no 
evidence of loosening of associations or other evidence of a 
thought disorder such as hallucinations or other evidence of 
psychosis. 

Regarding VA criteria for PTSD, the October 2000 examination 
revealed the veteran to have difficulty conversing in public 
places due to anxiety.  He denied delusion or hallucinations 
outside of flashbacks.  He reported irritability and social 
isolation, but denied homicidal or suicidal ideations.  He 
was able to maintain normal hygiene and was alert and 
oriented in all spheres.  Memory and concentration were 
normal and he displayed no ritualistic or obsess ional 
behavior.  His speech was normal and logical.  He denied 
panic attacks but complained of depression and anxiety in the 
form of intrusive memories per history of present illness.  
He also complained of insomnia with poor energy the following 
day. 
The Axis I diagnoses were PTSD, chronic and alcohol abuse.  
Psychosocial stressors were moderate to severe by history.  
His GAF score was 49-50 for PTSD and  49-50 for alcoholism.  

The examiner in the October 2000 VA examination commented in 
pertinent part that his symptoms fit the criteria for PTSD.  
The alcohol he abused was noted to likely exacerbate his PTSD 
symptoms contributing to depression, anxiety, irritability, 
insomnia, and poor concentration.  The above symptoms were 
likely equally due to PTSD as well as alcohol abuse.  The 
rest of his complaints such as difficulty functioning in 
crowds, intrusive memories, flashbacks and hypervigilance are 
mainly due to PTSD.  During the examination he did appear to 
be significantly anxious and shaky.  He exhibited mild 
concentration difficulties.  He was appropriately groomed but 
appeared to be withdrawn from the examiner and other staff.  
There was no evidence of distractibility from intrusive 
memories or flashbacks.  He carried on an articulate 
conversation without significant memory impairment.  Thus, 
given the objective and subjective evidence, the examiner 
rated him with a 49-50 GAF score for PTSD and alcoholism.  
The prognosis was that if the veteran became sober and 
continued appropriate psychiatric treatment, to include 
medication, his symptoms could subside over a 10 to 12 month 
period.  

A January 2001 letter from the veteran's first wife contended 
that when he showed up for his October 2000 VA examination, 
he had showered, sobered up and tried to appear that his life 
was somewhat normal.  She suggested that he was hiding the 
severity of his problems.  She indicated that during their 
marriage he was employed but could only stay sober for 
limited amounts of time.  He had constant bad dreams, 
flashbacks and could rarely speak of his Vietnam experiences 
unless drunk.  She described him having a volatile second 
marriage to another alcoholic and that he turned to substance 
abuse.  She stated that he hadn't held a job for years and 
was regarded as the "poor guy who served in Vietnam and came 
back to be the town drunk."  She indicated that his parents 
supported him as best they could, and that he could not 
manage his finances.  

In June 2001, the veteran was hospitalized in a private 
hospital for treatment of alcohol related problems, following 
a 2 and a half year history of drinking 12 to 20 years after 
his girlfriend and dog died.  The intake records also noted 
his history of PTSD.  While in the hospital, plans were made 
to send him to a VA rehabilitation facility.  

The report of the July 2001 VA psychiatric examination 
revealed that the veteran arrived to the examination from a 
residential treatment center where he had completed 14 days 
out of a 90 day alcohol abuse program.  He was noted to live 
in an apartment by himself.  A previous psychiatric 
examination was noted to have done in October 2000, in which 
he had been noted to have a GAF of 49-50 due to a combination 
of PTSD and alcoholism.  He was noted to be on court ordered 
alcohol treatment and reported that he was able to be sober 
for approximately 10 years before his current 2 year period 
of alcoholism.  He relapsed following the accidental death of 
his girlfriend and of his pet dog.  The examiner noted that 
his ex wife, a VA employee, had written a letter on his 
behalf stating that the veteran's alcohol and substance abuse 
were self medication for his symptoms and described him as 
not functioning in society, having relied on his parents for 
most of the past 20 years.  

On general observation, he was noted to be 52 years old and 
cooperative with the examination.  He was observed to be a 
very tense man who looked down and had delayed responses to 
questions, though his answers were generally clear and 
responsive.  He was hygienic and reasonably groomed.  He 
reported that his Vietnam experiences continued to be relived 
every day as he would hear or see something that triggered a 
flashback on a daily basis.  He described having bad dreams 
every night but could not remember the dreams, but woke up in 
a sweat with his bed "ripped apart."  He continued to hear 
rockets, machine gun and cannon fire.  He remembered his 
friends lying dead beside him.  Loud noises scared him.  He 
described getting into a panic when around a group of people.  
He would begin to shake and have to leave.  He stated that 
this interfered with the program he was currently in.  He 
refused to sit at a table with other people, but would sit 
alone.  He described problems with recent memory.  He was in 
a place with many rules but had difficulty remembering them.  
He also described a definite problem with authority figures, 
stating that he couldn't stand them.  He reported anhedonia.  
He stated that he did not want to drink again but could not 
give himself assurances that he wouldn't as he knew better 
than to make such promises.  He was trying to learn the tools 
to stay sober, so he could handle things or get help when 
things don't go right.  

He gave a history of two hospitalizations for substance abuse 
as well as self help group for PTSD veterans under a 
volunteer group.  He denied taking any medications.  Socially 
he lived alone before the current alcohol residential 
treatment program.  His service connected income paid his 
rent.  He did "odd jobs" to earn his money for food and 
basic necessities.  He continued to visit his parents and 
daughter in the area.  He was noted to have been married two 
times, with the first marriage lasting two years and the 
second marriage lasting 10 years and ending 15 years ago.  He 
had a 23 year old daughter.  Regarding employment history, he 
announced that he couldn't stand authority figures and could 
only work brief odd jobs like hauling wood, painting or 
raking leaves.  

On mental status examination, he was nervous.  His right leg 
was in constant nervous clonus and he looked down and held 
his head.  He looked away.  His thought processes were 
adequate.  He had an anxiousness which was conspicuous.  
There was no thought disorder in evidence.  His abstract and 
memory abilities appeared to be mildly impaired.  Judgment 
for ordinary issues was appropriate. 

Regarding his current level of functioning, he had difficulty 
tolerating gatherings of people.  He denied delusions, but 
reported flashbacks, nightmares, irritability and social 
isolation.  He admitted thoughts of suicide but denied any 
serious intent.  He denied any homicidal.  He was alert and 
oriented.  His memory was slow but adequate.  Concentration 
was poor due to over anxiousness.  He had no obsessional or 
ritualistic behavior.  He showed hesitation and slowness of 
speech.  He reported panic attacks in groups of people.  He 
still had intrusive thoughts from Vietnam still.  He had 
feelings of anxiety daily.  There was anhedonia and lack of 
spirit.  He was clearly irritable.  His insomnia persisted 
and he had low energy on a daily basis.  

The DSM diagnosis given in the July 2001 VA examination were 
Axis I:  PTSD, alcoholism-currently in remission or 
treatment, anxiety disorder with panic symptoms when sober.  
His Axis II diagnosis was avoidant personality dysfunction.  
Axis IV diagnosis stated that stressors began with PTSD and 
have progressed to self defeating behavior, though there have 
been periods of remission as long as he is able to remain 
sober.  The loss of his girlfriend and dog ranked as 
significant losses.  

The current GAF for PTSD was 50, current GAF for anxiety 
disorder was 56 and current GAF for avoidant personality 
dysfunction was 66.  The examiner's assessment was that there 
was a fairly clear progression of Vietnam generated PTSD due 
to severe combat experiences which were verified by his 
combat record and decorations.  Upon return from 15 months of 
Vietnam duty, he had PTSD, self medicated with alcohol and 
later drugs.  He has demonstrated no successful employment or 
marriages since his return from service, according to 
documentation from his first wife.  Therefore, it was this 
examiner's opinion that the current level of disability was a 
direct outgrowth of a failed emotional life after his PTSD.  
His drinking must be considered a form of self medication and 
not the primary cause of his current emotional dysfunction.  
He was now moderately to severely disabled though he had 
volunteered to be in a recovery program which he hoped will 
lead to another period of sustained sobriety, which he had 
for roughly 10 years beginning 12 years ago.  But even with 
sobriety, he has been in a state of marginal function as 
described by his first wife's January 2001 letter.  The 
prognosis was guarded.  There was hope that his current self 
effort for help would get him back to sobriety, but his PTSD 
appeared to be fixed, sober or drunk.  The examiner 
recommended a payee to minimize the application of his 
financial support to obtain alcohol. 

A September 2002 letter from the veteran's private doctor 
revealed that the veteran had been treated by this doctor 
since 1968 and that over the course of years he was seen as 
needed.  His last examination was noted to have been in May 
2000 when he was seen for depression and insomnia.  The 
doctor opined that the veteran suffers from chronic PTSD.  

A May 2003 letter from a program manager of a county run 
alcohol and drug treatment program stated that the veteran 
treated at this facility under a 90 day program between 
August and October 2001.  While in the facility he was noted 
to be motivated to improve his life and made progress.  
However, he had some underlying issues that needed to be 
addressed on a long-term basis.  The indicators were serious 
depression, anxiety, tension along with trouble concentrating 
and sleeping.  He was reluctant to discuss his military 
service and at times became agitated when it was brought up.  
This was usually followed by his withdrawing yet remaining 
hypervigilant.  This led his counselor to believe that the 
veteran was experiencing PTSD that was possibly in part 
responsible for his need to self medicate with alcohol.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1992); 38 C.F.R. 
§ 4.1 (2003).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2004).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Further, when evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment. 38 C.F.R. § 4.126 (2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003). GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id. 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships. 

The private medical records and the two VA examinations of 
October 2000 and July 2001 reveal continuing treatment for 
PTSD symptoms with ongoing depression, flashbacks, sleep 
disturbances and anxiety symptoms reported.  His GAF scores 
attributed to PTSD were 49-50 in October 2000 and 50 in July 
2001.  The July 2001 VA examination revealed continued 
problems with flashbacks on a daily basis, bad dreams 
nightly, panic attacks around groups of people, anxiety which 
affected his concentration, and social isolation.  He is also 
noted to have a history of severe problems with alcohol, 
which the examiner in July 2001 attributed to self medicating 
for his PTSD symptoms.  

Given this evidence, the Board finds that the degree of 
social and occupational impairment caused by the veteran's 
PTSD symptoms clearly meets the criteria for a 70 percent 
rating.

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating. The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name. There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Therefore, the Board concludes that the 
veteran's PTSD does not meet the criteria for a 100 percent 
schedular evaluation. Diagnostic Code 9411. 38 C.F.R. § 4.7 
(2004).



TDIU

The veteran was noted to have raised a claim for entitlement 
to a total disability rating on the basis of individual 
unemployability due to service connected disabilities (TDIU) 
in his January 2000 NOD.  Although a claim of entitlement to 
a total disability rating on the basis of individual 
unemployability due to service connected disabilities (TDIU) 
was denied by the RO in a December 2001 rating, the veteran 
has continued to argue entitlement to TDIU via his 
contentions as well as his representative's arguments, 
including the brief in June 2005.  The Board has determined 
that such a claim may be inferred from the record in this 
case.  In Roberson v. Principi, 251 F.3d 1378 (2001) the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) discussed what is required to establish an 
informal claim for TDIU.  In substance, the Federal Circuit 
held that, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
then consider whether the veteran is entitled to TDIU.  
Accordingly based on the facts of this case, the Board finds 
that an ongoing claim of entitlement to TDIU can reasonably 
be inferred.  Therefore, the Board has jurisdiction over this 
issue.  Although issue was adjudicated by the RO in December 
2001, it is not prejudicial to the veteran if the Board 
adjudicates the TDIU claim, in light of the favorable outcome 
of this matter.

In order to establish a total disability rating based on 
individual unemployability, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340. In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2004).  A total disability rating may 
also be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service- 
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows that he was 52 years old in 2001, and would 
currently be around 56 years old.  Evidence of record 
reflected occupational experience consisting primarily of 
"odd jobs" for the past several years, and indications that 
he was supported by his parents as well as by his VA benefits 
for income.  The October 2000 VA examination suggested a 20 
year history of having driven a truck until symptoms such as 
insomnia, flashbacks and anxiety caused him to lose that job.  
After that he worked as a self-employed painter until 1998.  
His subsequent work history described in the July 2001 
examination revealed sporadic work painting, hauling wood or 
raking leaves.   

Given the July 2001 VA examination findings of PTSD symptoms 
described as "moderate to severe" with symptoms that 
include panic attacks around other people, major problems 
around authority figures and conspicuous findings of anxiety 
during the examiner, the rather bleak prognosis for 
improvement and the work history shown in the record, the 
Board resolves reasonable doubt in the veteran's favor on 
this issue.  The Board concludes that the preponderance of 
the evidence supports the claim for a total disability rating 
based on individual unemployability due to service-connected 
PTSD.  Accordingly, entitlement to a total disability 
evaluation based on individual unemployability is granted.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD symptoms have remained consistent over the appeal 
period.  Based on the record, the Board finds there is no 
need to consider a staged rating as per Fenderson.  

VCAA

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of these issues which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified. 




ORDER

Entitlement to an initial schedular evaluation of 70 percent, 
but no more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran filed a notice of disagreement with the RO's June 
2002 determination that he is not entitled to a compensable 
evaluation for malaria.  The RO has not issued a statement of 
the case (SOC) pertaining to this issue.  When there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The RO should issue the appellant a 
SOC as to the issue of whether he has 
entitlement to a compensable evaluation 
for malaria and comply with the duty to 
assist and notification provisions of the 
VCAA.  The appellant should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
appellant the requisite period of time 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


